Citation Nr: 1739235	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-18 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee osteoarthritis with asymptomatic surgical scars.

2.  Entitlement to a total disability rating based on individual unemployment (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active military service from July 1978 to March 1982.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

These claims were remanded by the Board in April 2014 for further development.  They were returned to the Board in December 2015, at which time they were remanded to afford the Veteran a hearing before the Board. 

A Board hearing was conducted via videoconference in July 2016. A transcript of this hearing is contained within the electronic claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

At the July 2016 Board hearing, the Veteran stated that he recently attended a VA examination at which the examiner found that his right knee worsened.  A review of the record shows the Veteran saw VA providers for his right knee but was not afforded a VA examination since October 2013.  The Veteran has alleged that his service-connected right knee disorder is more severe than is reflected by the findings at the October 2013 VA examination.  When the available evidence is too old to adequately evaluate the current state of a condition, VA must provide a new examination. 38 C.F.R. § 3.326 (2016); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). Therefore, VA must afford the Veteran a VA examination to assess the current severity of his right knee disorder.

The TDIU claim is part and parcel of this remaining claim for a higher rating for a right knee disability and thus, it too must be remanded.  Furthermore, the Board notes that the Veteran has been granted service connection for additional disabilities as well as increased ratings for his service-connected disorders since the August 2015 supplemental statement of the case that readjudicated his claim for TDIU.  The Veteran presently meets the schedular criteria.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, relevant treatment records and associate them with the claims file.  To the extent needed, the Veteran should be asked to identify the places and approximate dates of treatment.  All VA records should be obtained.  If there are private records appropriate releases should be requested.  All attempts to obtain records should be documented in the claims folder.

2. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected right knee disorder. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file. All orthopedic and neurological findings should be set out; specifically findings of ranges of motion must be expressed in degrees.  

The examiner must also comment on whether the Veteran experiences instability of the right knee.

The examiner must also comment on any functional loss due to his right knee disorder, including its effect on his occupational functioning.

3. It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4. The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, including entitlement to TDIU, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


